Citation Nr: 0520046	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status postoperative left anterior 
cruciate ligament (ACL) reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which effectuated an October 1995 Board 
decision granting service connection for the veteran's left 
knee disability and which assigned a 10 percent disability 
evaluation for that disability effective from March 16, 1993, 
the date of claim for service connection. 

The veteran's claim for a higher initial evaluation for a 
left knee disability was previously before the Board, and in 
an October 1999 decision it was returned to the RO for 
additional development.  That development was completed.  In 
January 2003, the Board issued a decision in which it denied 
an evaluation in excess of 10 percent for status 
postoperative left ACL reconstruction.  The decision also 
granted a separate 10 percent evaluation for degenerative 
arthritis of the left knee.  The portion of the Board's 
January 2003 decision denying an evaluation in excess of 10 
percent for status postoperative left ACL reconstruction was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2004, the Court vacated the decision 
and remanded the case back to the Board.  The Court held that 
the Board's statement of reasons and bases was inadequate as 
contended by the parties and that such error had prejudiced 
the veteran.  The case is once again before the Board for 
review.

The Board finds that a remand is not warranted in the present 
case.  In the veteran's December 2003 Appellant's Brief, the 
veteran's representative indicated that the Board's January 
2003 decision did not ensure compliance with its prior remand 
instructions regarding the veteran's left knee disability.  
In particular, he contended that VA examinations conducted in 
June 2001 and September 2002 did not offer an opinion as to 
whether the veteran had instability of the left knee.  
Despite the veteran's claim, the Board finds that the 
February 2000 VA examiner provided the information that had 
been requested in the October 1999 remand.  As such, there 
was no violation of the rule articulated in Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The Board further notes that the January 2003 decision 
granting a separate 10 percent evaluation for degenerative 
arthritis of the left knee is not on appeal at this time as 
it was not addressed in the June 2004 Order from the Court.  
Furthermore, the Appellant's Brief, received in December 
2003, indicated that the veteran was not appealing the 10 
percent evaluation granted for left knee arthritis or the 
denial of an extraschedular rating.  As such, those issues 
are not on appeal before the Board. 


FINDING OF FACT

The veteran's left knee disability is shown to be productive 
of severe recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent initial evaluation 
for status postoperative left ACL reconstruction have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 1996 and April 1997 letters 
and rating decisions of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in an August 1997 statement of the case 
and supplemental statements of the case issued in June 1998, 
October 1998, June 2000, and October 2002, the RO notified 
the veteran of regulations pertinent to increased rating 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

In a March 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Board notes that VA outpatient treatment and 
hospitalization records have been received and the veteran 
was provided with VA examinations in February 2000, June 
2001, and September 2002. 

The Court decision in Pelegrini, supra, also held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (RO or AOJ) decision on a 
claim for VA benefits.  In this case, the March 1996 and 
April 1997 RO decisions were made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until March 2001.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in March 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 was not 
given prior to the April 1997 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
October 2002 supplemental statement of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Finally, in the 
Appellant's Brief received in December 2003, the veteran 
waived any defect in notification specified by the VCAA.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the July 1999 personal hearing; VA outpatient 
treatment and hospitalization reports; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Turning now to the contention set forth in the December 2003 
Appellant's Brief that the Board failed to determine whether 
the appeal was based on an original claim or a claim for an 
increase, the Board notes that service connection was 
established for a left knee disability by an October 1995 
Board decision.  In a March 1996 rating decision, the RO 
effectuated that Board favorable decision and assigned a 10 
percent evaluation, effective from March 16, 1993, the date 
of the veteran's claim for service connection for a left knee 
disorder.  The veteran was provided notice of this 
determination by VA letter dated in April 1996.  The 10 
percent disability evaluation was confirmed and continued in 
a May 1996 rating decision.  In March 1997, the veteran 
submitted a statement indicating that he wanted to file a 
claim for a temporary 100 percent disability rating for a 
"service connected knee condition."  The Board observes 
that this statement submitted by the veteran in March 1997 
may be read liberally to meet the requirements for a notice 
of disagreement (NOD) with respect to the 10 percent rating 
assigned for his service-connected left knee disability in 
the March 1996 rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201. 20.302 (2004); Gallegos v. 
Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task).  
See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per 
curiam).  

The Board notes that the RO in the subsequently issued April 
1997 rating decision not only granted the temporary total 
rating effective February 20,1997, and also determined that 
effective April 1997, the 10 percent evaluation would be 
continued essentially finding that an increase was not 
warranted from that date.  The Board observes that in the 
August 1997 rating decision, the RO identified the veteran's 
March 1997 statement as a claim for increase, and the April 
1997 rating decision as the rating decision on appeal.  
However, because the March 1997 communication could also be 
liberally construed as a timely notice of disagreement with 
the March 1996 rating decision that initially assigned a 10 
percent disability rating, the Board finds that the veteran's 
claim will be adjudicated as an original claim.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 10 percent disability 
rating for status postoperative left ACL reconstruction under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
(2004).  He contends that his left knee disability is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

Under Diagnostic Code 5257, a 10 percent disability rating is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate disability, and a 30 percent disability rating is 
assigned for severe disability.  See 38 C.F.R. § 4.71a 
(2004).  

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Id. 

The Board notes that the veteran is currently in receipt of a 
separate disability rating for left knee arthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Of 
note, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); see also VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of a left knee disorder.  At 
separation, the veteran indicated that he had a "'trick' or 
locked knee" and noted that he had instability of the right 
knee.  The left knee was not discussed.  

During VA treatment in March 1993, it was noted that the 
veteran had decreased motion in his left knee.  An X-ray 
revealed a meniscal tear at the posteromedial portion of the 
medial meniscus.  It was noted that he also had minor 
osteoarthritis.  In March 1994, the veteran complained of 
instability, twisting, and hyperextension with walking.  On 
examination, the veteran's range of motion was -10 degrees to 
120 degrees and he exhibited 3+ varus/valgus instability with 
2+ Lachman's test.  Posterior drawer's sign was negative.  He 
was ultimately diagnosed with left ACL laxity after 
reconstruction with "significant" varus/valgus laxity.  

At his December 1995 VA examination, the veteran reported 
that the ACL in his left knee had been repaired in 1993 but 
had since re-ruptured.  He complained of instability in the 
knee with "giving out."  Objectively, the examiner stated 
that the left ACL was "grossly unstable" with positive 
Lachman's and anterior drawer.  He also exhibited minimal 
swelling of the left knee and range of motion was to 135 
degrees flexion with full extension.  Ultimately, the veteran 
was diagnosed with gross instability of the left ACL that 
caused instability of the left knee.  

A VA hospitalization summary dated February to March 1997 
noted that the veteran underwent ACL reconstruction on his 
left knee.  On admission, the left knee showed positive 
anterior drawer and Lachman's testing with  range of motion 
to 140 degrees.  Following surgery, the veteran was able to 
straight leg raise and had good range of motion from 0 to 70 
degrees.  He was subsequently transferred for rehabilitation, 
physical therapy, occupational therapy, and non-weightbearing 
status.  His discharge diagnosis was listed as status 
postoperative partial medial meniscectomy and dollar graft 
revision, ACL reconstruction.  

During VA outpatient treatment in March 1997, the veteran 
reported no major complaints, except for soreness of the left 
knee suture area.  Range of motion testing revealed flexion 
to 100 degrees and extension to 0 degrees.  In April 1997, he 
had "moderate" laxity of the left knee with positive 
Lachman's sign and exhibited range of motion 90 degrees.  No 
effusion, drainage, or heat was observed.  In June 1997, the 
veteran's left knee exhibited good strength and was rated 
5/5.  It was also noted that the knee was stable.  No 
effusion or inflammation was seen, and Lachman's and anterior 
drawer tests were negative.  In July 1997, the veteran 
complained of increased instability, characterized as 
hyperextension, over the prior 2 weeks.  It was also noted 
that he had increased laxity.  Upon examination, the knee 
exhibited full range of motion with no effusion or heat.  
Lachman's and anterior drawer tests were positive.  

At the veteran's July 1999 personal hearing, he testified 
that his left knee strength had declined since his February 
1997 ACL reconstruction.  He indicated that he had been 
issued a VA knee brace that he wore on a need basis, and 
stated that he used a cane for stability "at times."  He 
also reported having tenderness with buckling and twisting of 
the knee when walking on icy surfaces.  While walking on 
normal surfaces, he stated that he had to take his time, be 
careful, and concentrate.  He maintained that his left knee 
was as bad as his right in terms of symptomatology and 
reported left knee pain, giving out, and hyperextension.  He 
also asserted that he could not walk for more than 1 to 2 
blocks, run, or stand in line.  He stated that he had to use 
caution when climbing stairs, and indicated that it hurt to 
put weight or pressure on his knee.  He stated that he had 
gained 70-80 pounds because he was unable to exercise due to 
his knee problem.  

At his February 2000 VA examination, the veteran complained 
of left knee pain with weather changes and swelling once per 
week.  He stated that his left knee gave out when he walked 
on uneven pavement, approximately 2 to 3 times per month.  He 
denied any locking, and stated that fatigability and lack of 
endurance were not an issue because exercise was too painful.  
He indicated that he had severe flare-ups once every 3 to 4 
months that kept him from doing any normal activities.  He 
also asserted that he was unable to stoop without assistance 
to get up, unless he was able to hold onto something.  Upon 
examination, the veteran's range of motion testing revealed 
full extension to 0 degrees with no pain on flexion.  Flexion 
was to 122 degrees with passive range on motion.  The left 
knee showed some crepitus, though no effusion or edema was 
seen.  A positive anterior drawer was noted with no 
additional instability.  Testing of the medial and lateral 
meniscus showed no redness, heat, or guarding of movement.  
The veteran was able to walk on his toes and heels, with some 
pain while doing so.  He was also able to squat, but upon 
rising he required the assistance of his arms.  Ultimately, 
the veteran was diagnosed with a history of knee surgery and 
reconstruction with chronic intermittent pain and some change 
in the range of motion.  The examiner stated that the degree 
of pain complaints seemed somewhat exaggerated as there was 
no osteoarthritis of the left knee.  Further, he commented 
that the left knee was "mildly unstable."  

At the veteran's June 2001 VA examination, he reported having 
chronic left knee pain over the years with no specific 
increase in the last year.  He complained of occasional and 
intermittent swelling with a slight increase in soreness with 
weather changes.  He also reported that his left knee popped 
when he rose from a squatted or bent knee position.  He 
stated that his knee locked on one occasion 2 years prior.  
He denied wearing a knee brace due to skin irritation.  
Exacerbating conditions included standing for longer than 1/2 
hour, the weather, and walking more than 1/2 block.  The 
examiner commented that there was no evidence that the 
veteran's range of motion had been affected by the 
exacerbating conditions, nor was his physical function 
impaired as his general level of activity was not high.  

On examination in June 2001, the veteran was able to squat 
with support to 110 degrees of flexion with a complaint of 
anterior pain when rising to a standing position.  Range of 
motion was full with extension to 0 degrees and flexion to 
135 degrees without pain.  Slight patellofemoral crepitus was 
seen, though patellar alignment was normal with no evidence 
of subluxation or lateral tracking.  Ligament examination 
demonstrated a 2+ positive Lachman's sign with a firm end-
point and no varus or valgus laxity.  The examiner found no 
X-ray evidence of arthritis.  Ultimately, the veteran was 
diagnosed with ACL reconstruction, with revision, left knee.  
It was noted that the veteran had evidence of residual 
ligament laxity in his left knee which would decrease 
function and could produce pain.  There was no evidence of 
misalignment of the knee.  The examiner stated that there was 
no evidence that there would be change in range of motion 
during periods of flare-up with pain.  

At his September 2002 VA examination, the veteran stated that 
his left knee disability had worsened over the past year with 
pain and occasional swelling, particularly with weather 
change.  He maintained that the symptoms associated with his 
left knee were "much less" than those associated with the 
right.  He noted a feeling of insecurity with shifting and 
movements, but less than with the right knee.  On 
examination, range of motion was to 0 degrees extension and 
135 degrees flexion.  The knee demonstrated 2+ positive 
Lachman's sign, a trace pivot shift, 0 valgus laxity at full 
extension, and 1+ valgus laxity at 30 degrees.  No varus 
laxity was observed.  The examiner diagnosed the veteran with 
status-postoperative bilateral knee ACL reconstruction with 
degenerative arthritis, asserting that previous X-rays were 
suggestive of arthritis.  In an addendum and apparently after 
reviewing earlier films, the examiner stated that the recent 
X-ray was unchanged from prior films, but did show evidence 
of a mild degree of arthritis.  No progression of the 
arthritis was seen.  

A September 2002 X-ray was compared with the March 2001 X-ray 
report.  The examiner stated that left knee joint spaces at 
the medial and lateral compartments were fairly well-
preserved and unchanged from previous study.  Mild narrowing 
of the lateral articular space of the patella was 
demonstrated, though no significant patellar spur formation 
was seen.  No joint effusion was seen.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
supports a 30 percent disability rating for status 
postoperative left ACL reconstruction under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In reviewing the provisions of 38 C.F.R. § 4.7, the Board has 
determined that a 30 percent disability rating is warranted 
for the veteran's left knee status postoperative left ACL 
reconstruction under Diagnostic Code 5257 as the veteran's 
left knee disability is shown to characterized by "severe" 
recurrent subluxation or lateral instability and more nearly 
approximates the criteria required for a 30 percent 
disability rating.  

In particular, during VA treatment in March 1994, it was 
noted that the veteran exhibited 3+ varus/valgus instability 
with 2+ Lachman's test.  At that time, he was diagnosed with 
left ACL laxity with "significant" varus/valgus laxity.  In 
addition, at his December 1995 VA examination, the veteran 
reported instability and was diagnosed with "gross 
instability" of the left ACL and knee.  He also had positive 
Lachman's and anterior drawer sign.  Moreover, during VA 
outpatient treatment in April 1997, it was noted that the 
veteran exhibited "moderate" laxity of the left knee with 
positive Lachman's sign.  However, in July 1997 he indicated 
that such instability and laxity had "increased" and he 
continued to have positive Lachman's and anterior drawer 
tests.  Moreover, in June 2001, ligament examination showed a 
2+ Lachman's sign and the veteran was diagnosed with residual 
ligament laxity that would decrease function and could 
produce pain.  Finally, in September 2002, the veteran's left 
knee again showed 2+ Lachman's sign, as well as valgus laxity 
at full extension and 1+ valgus laxity at 30 degrees.  The 
Board thus finds sufficient evidence to warrant a 30 percent 
disability rating under Diagnostic Code 5257 as the objective 
evidence of record has demonstrated symptoms of "severe" 
instability.  

The Board finds that an evaluation in excess of 30 percent is 
not in order as there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256) or evidence that the veteran's 
service-connected left knee disability is manifested by 
nonunion of the tibia and fibula with loose motion, requiring 
a brace  (Diagnostic Code 5262).  38 C.F.R. § 4.71a (2004).  

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 30 percent should be 
assigned for the veteran's service-connected status 
postoperative left ACL reconstruction under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 38 C.F.R. § 
4.7.  The benefit sought on appeal is accordingly allowed to 
that extent.


ORDER

An initial evaluation of 30 percent evaluation for status 
postoperative left anterior cruciate reconstruction is 
granted subject to the laws and regulations government the 
payment of monetary benefits.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


